Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 5/8/2020. Claims 1 – 11 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 7 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation after the term “in particular” is required. 
Regarding claim 4, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation after the term “in particular” is required. 
Regarding claim 7, the phrase “preferably” and “particularly preferably” renders the claim indefinite because it is unclear whether the claimed ranges are required.  
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. See MPEP 2173.05(d).     

Regarding claims 8 – 10, the phrase “particularly” and “particular” renders the claim indefinite because it is unclear whether the limitation after the terms “particularly” and “particular” are required.  
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. See MPEP 2173.05(d).     

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent Document DE 1403368.
Regarding claim 11, the German Patent document discloses a method for metering liquid media, in said method compressed air is applied to a membrane (8) of a metering device serving as an actuator  via a pneumatically operated actuator unit so that the membrane (8) and a valve element (7) that is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 as far as it is definite, 3, 4 as far as it is definite, 6, 7 – 9 as far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Document DE 1403368 in view of US Patent to Chansor (2,111,168).
Regarding claim 1, the German Patent document discloses a valve element (7) and a valve seat (34) that is allocated to the valve element (7), wherein the valve element (7) in a closed position of the metering device (1) blocks an opening (5) that is allocated to the valve seat (34), through said opening (5) the liquid medium flows in an open position of the metering device (1), wherein the metering device (1) includes a membrane (8) serving as an actuator and is coupled to the valve element (7) in order to adjust the valve element (7), and wherein the metering device (1) includes a pneumatic actuator unit (3) so that the membrane (8) serving as an actuator is operated pneumatically, wherein the membrane (8) is sealed against the medium to be metered.  
Examiner is interpreting the term “rigidly flexibly” to mean the diaphragm is made of metal (rigid) that is flexible.
The German Patent document does not explicitly disclose the membrane is “rigidly flexible” or that it comprises at least partially a structuring.
However, Chansor teaches a corrugated diaphragm used in a pneumatic actuator that may be flexed a great number of times and a through a wider range without breaking or cracking. Therefore a person having ordinary skill in the art would adapt the corrugated flexible diaphragm teaching of Chansor 
Regarding claim 2, as far as it is definite, the German Patent document discloses the membrane (8) comprises a first side and a second side that is opposite the first side, wherein the first side is allocated to a pressure chamber (26) and the membrane (8) is sealed against the medium to be metered by element 20.  
Regarding claim 3, the German Patent document discloses the pneumatic actuator unit is configured to apply compressed air to the membrane (8) so that the pneumatic actuator unit exerts a momentum on the medium to be metered.
Regarding claim 4, as far as it is definite, in the combination, the membrane taught by Chansor is embossed (corrugated), in the area of the structuring.
Regarding claim 6, in the combination, the membrane taught by Chansor is undulated, wherein the wave peaks and wave troughs alternate in each case (Fig. 4).  
Regarding claim 7, as far it is definite, in the combination Chansor recognizes the flexibility (spring constant) is achieved by varying the corrugation (Col. 2, Lines 8 – 10).  The combination of the German Patent document and Chansor teaches the claimed invention, including spring constant, except for utilization of the specific spring constant values recited.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to spring constant range(s) recited, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
Regarding claim 8, as far as it is definite, in the combination, the membrane taught by Chansor comprises a concentric wave geometry (Fig. 1).
Regarding claim 9, in the combination, the membrane taught by Chansor comprises a centrally provided adjustment section (8, Fig. 4) wherein the valve element (17, Fig. 4) is coupled to the membrane in the area of the adjustment section (Col.. 2, Lines 13 – 15). 

Claims 1 and 10 as far as it is definite, are rejected under 35 U.S.C. 103 as being unpatentable over French Patent Document FR 973703 in view of US Patent to Chansor (2,111,168).
Regarding claim 1, the French Patent document discloses a valve element (17) and a valve seat  that is allocated to the valve element (17), wherein the valve element (17) in a closed position of the metering device blocks an opening that is allocated to the valve seat, through said opening the liquid medium flows in an open position of the metering device, wherein the metering device includes a membrane (15) serving as an actuator and is coupled to the valve element (17) in order to adjust the valve element (17), and wherein the metering device includes a pneumatic actuator unit so that the membrane (15) serving as an actuator is operated pneumatically, wherein the membrane (15) is sealed against the medium to be metered.
The French Patent document does not explicitly disclose the membrane is “rigidly flexible” or that it comprises at least partially a structuring.
However, Chansor teaches a corrugated diaphragm used in a pneumatic actuator that may be flexed a great number of times and a through a wider range without breaking or cracking. Therefore a person having ordinary skill in the art would adapt the corrugated flexible diaphragm teaching of Chansor to the valve disclosed by the French Patent document to have a diaphragm that is capable of being flexed a great number of times and a through a wider range without breaking or cracking.
Regarding claim 10 as far as it is definite, the French Patent document discloses a spring element (12) is provided via which the membrane (15) is pre-stressed in the closed position of the metering device.
Claims 1 and 5, are rejected under 35 U.S.C. 103 as being unpatentable over French Patent Document FR 973703 in view of US Patent to Migdal (3,503,307).
Regarding claim 1, the French Patent document discloses a valve element (17) and a valve seat  that is allocated to the valve element (17), wherein the valve element (17) in a closed position of the metering device blocks an opening that is allocated to the valve seat, through said opening the liquid medium flows in an open position of the metering device, wherein the metering device includes a membrane (15) serving as an actuator and is coupled to the valve element (17) in order to adjust the 
The French Patent document does not explicitly disclose the membrane is “rigidly flexible” or that it comprises at least partially a structuring.
However, Migdal teaches a non-elastomeric diaphragm (10, Fig. 1) used in a pneumatic actuator that is partially structured (forming a wave like structure) capable of being be used in extreme temperatures. Therefore a person having ordinary skill in the art would adapt the corrugated flexible diaphragm teaching of Migdal to the valve disclosed by the French Patent document to have a diaphragm that is capable of being used in a wide range of temperatures.
Regarding claim 5, in the combination, Migdal teaches the pressure chamber (S1) comprises a counter structuring on a side opposite to the membrane (10), said counter structuring (S1) being complementary to the structuring of the membrane (10) to prevent local flexing and promote a smooth and continuous rolling action.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753